Citation Nr: 1722173	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to increases in the combined staged (20 percent prior to October 8, 2013 and 50 percent from that date) ratings assigned for a left knee disability.

2.  Entitlement to increases in the combined staged (20 percent prior to October 8, 2013 and 50 percent from that date) ratings assigned for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to September 1979 and from February 1981 to August 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the ratings for the Veteran's right and left knee disabilities (patellofemoral syndrome) from 0 to 10 percent, each, effective November 30, 2006.  [An unappealed July 2009 rating decision assigned a temporary total (100%) convalescence rating for the left knee from May 11, 2009 through July 31, 2009, and an unappealed July 2010 rating decision assigned a temporary total convalescence rating for the right knee from January 25, 2010 through April 30, 2010.  The periods of time for which the temporary total ratings were assigned are not for consideration herein.]

In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  An October 2011 Board decision granted a combined 20 percent rating for each knee (based on a formulation of 10 percent under Diagnostic Code (Code) 5257 for instability and 10 percent under Code 5003 for painful range of motion) for the entire appeal period, and remanded the matters of entitlement to further increases in the ratings for additional development.  A March 2015 assigned 30 percent, each, separate ratings for left and right knee limitations of flexion and for instability (resulting in the 50 percent, each, combined ratings currently assigned for the right and left knee disabilities). The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.

The Veteran had also initiated appeals seeking service connection for diabetes mellitus, insomnia, and a chronic pain disorder.  She did not perfect her appeal following the June 2016 issuance of a statement of the case (SOC) in the matters, and they are not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims on appeal.  See 38 C.F.R. § 3.159.    

Following the April 2006 issuance of the supplemental SOC (SSOC) in these matters, the Veteran submitted a lengthy statement expressing her continuing disagreement with the ratings assigned for her knee disabilities.  It is noteworthy that while the AOJ has assigned 30% (maximum schedular) ratings for left and right knee, each, limitations of flexion and instability, she has not been assigned the maximum schedular ratings assignable for knee disability (e.g., separate ratings could be assigned for any compensable limitation of knee extension shown).  [She has been assigned a 100 percent combined schedular rating from October 2013 and a TDIU rating from September 2011, and the effect of her knee disabilities on her employability has been considered.]

Since the Board's previous remand, a precedential opinion that directly impacts on this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving evaluation of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with [comparison to] the range of the opposite undamaged joint [not here applicable]."  The Court held that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The December 2011, May 2013, September 2014, and April 2016 VA examinations, conducted pursuant to the Board's October 2011 remand, do not comply with the Correia requirement.  Given the Veteran's continuing disagreement with the ratings assigned for her knee disabilities, another examination to address the deficiency is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to assess the severity of her service connected left and right knee disabilities.  

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should include range of motion testing on BOTH active and passive motion with limitations due to pain and in weight-bearing and nonweight-bearing noted.  If any such testing cannot be completed, the examiner must explain why that is so.

(b)  Regarding each disability, the examiner should also express an opinion as to whether there would be additional functional impairment on repeated use or during flare-ups.  If such is not possible without resort to mere speculation, the examiner must explain why that is so. 

The examiner must include rationale with all opinions.

2.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

